Name: Decision (EU) 2017/1624 of the European Parliament of 27 April 2017 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2015, Section VII Ã¢  Committee of the Regions
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2017-09-29

 29.9.2017 EN Official Journal of the European Union L 252/133 DECISION (EU) 2017/1624 OF THE EUROPEAN PARLIAMENT of 27 April 2017 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2015, Section VII  Committee of the Regions THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2015 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2015 (COM(2016) 475  C8-0275/2016) (2),  having regard to the Court of Auditors' annual report on the implementation of the budget concerning the financial year 2015, together with the institutions' replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2015, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Articles 55, 99, 164, 165 and 166 thereof,  having regard to Rule 94 of and Annex IV to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A8-0141/2017), 1. Grants the Secretary-General of the Committee of the Regions discharge in respect of the implementation of the budget of the Committee of the Regions for the financial year 2015; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this decision and the resolution forming an integral part of it to the Committee of the Regions, the European Council, the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Economic and Social Committee, the European Ombudsman, the European Data Protection Supervisor and the European External Action Service, and to arrange for their publication in the Official Journal of the European Union (L series). The President Antonio TAJANI The Secretary-General Klaus WELLE (1) OJ L 69, 13.3.2015. (2) OJ C 380, 14.10.2016, p. 1. (3) OJ C 375, 13.10.2016, p. 1. (4) OJ C 380, 14.10.2016, p. 147. (5) OJ L 298, 26.10.2012, p. 1.